DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reply Under 37 CFR 1.111
The submission of the reply filed on June 22, 2022 to the non-final Office action of March 24, 2022 is acknowledged. The Office action on the currently pending claims 1-5, 7-10, and 12-21 follows.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “window”, “a first passage”, “a second passage”, “a third passage”, and “the second passage and the third passage branch from different portions of the first passage” must be shown or the feature(s) canceled from the claim(s). Although the first passage, the second passage, and the third passage are referenced in the drawings, there is no clear boundary defining a start and end of each passage making the scope for each passage in relation to one another and the device as a whole unclear. Further, although Figure 7 in Applicant’s drawings shows a different branching structure compared to Figure 5A, it is unclear where 5201 ends and where 5202 and 5203 begin, thus 5202 and 5203 can appear to branch from an identical portion of 5201 instead of different portions of 5201 or vice versa making the scope of how each passage branches unclear. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 13, and 21 are objected to because of the following informalities:  
Claim 1, line 6: the clause “an internal space” should be amended to recite “the internal space” because the antecedent basis for the internal space was previously establish in claim 1, line 3.
Claim 13: the clause “at least one of, a waterproof nonwoven fabric, or a membrane” should be amended to recite “at least one of a waterproof nonwoven fabric or a membrane” in order to maintain proper grammar.
Claim 21: the clause “wider as going in a direction” should be amended to recite “wider going in a direction” in order to maintain proper grammar.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2018/0241861 of record cited in the IDS).
Regarding claim 1, Kim discloses (Figs.1A-1B, 2A, and 3A) an electronic device (100) comprising: a housing (101, 102, 103, and 151a in combination; Note: 101 does not appear in the drawings but can be readily understood from [0035]) including an opening ([0079]: openings for receiving 300); at least one sensor module (121b) disposed in an internal space (space inside of 100) of the housing to detect an external environment (environment external to 100); a first cover (310) that is disposed in the housing to close the opening and comprises a first surface (surface of 310 facing 103) facing an outside (space outside of 100) and a second surface (surface of 310 facing 151) facing an internal space of the housing; at least one air vent (see Fig.3A below: first space and second space in combination) that is formed from the first surface to the second surface in at least some region (311a) of the first cover to connect the outside of the electronic device to the internal space ([0103]) and comprises: a first space (see Fig.3A below) formed to have a specified depth (vertical distance when viewing Fig.3A) in a direction (direction from first surface to second surface; i.e., downward vertical direction when viewing Fig.3A) starting from the first surface to the second surface; and a second space (see Fig.3A below) formed to have a specified depth (vertical distance when viewing Fig.3A) in a direction (direction from second surface to first surface; i.e. upward vertical direction when viewing Fig.3A) starting from the second surface to the first surface, wherein the first space and the second space are connected so as to partially overlap (first space partially overlaps second space because the first space does not completely cover the second space) each other or so as not to overlap each other when the first surface is viewed from above (viewing direction perpendicular to the first surface); a breathable waterproof member (330) disposed to close the second space in the second surface (330 closes the second space in the second surface by preventing water from reaching the internal space); a second cover (320) disposed to cover the at least one air vent in the first surface of the first cover (320 covers at least a portion of the at least one air vent); and an adhesive member ([0094] and [0097]: 333 and 334 in combination) disposed between the first cover and the second cover, wherein the adhesive member includes a connection passage (see Fig.3A below) connecting the outside and the at least one air vent between the first cover and the second cover, and wherein the second cover includes a widow (320 is a camera window) disposed to detect the external environment through the sensor module (the environment external to 100 is detected by 121b through the 320 including the camera window).



See next page→

    PNG
    media_image1.png
    719
    763
    media_image1.png
    Greyscale

Regarding claim 5, Kim discloses the at least one air vent is formed to become wider (second space of the at least one air vent is wider than the first space of the at least one air vent) going in a direction (direction from first space to second space) from the first space to the second space.
Regarding claim 12, Kim discloses the at least one sensor module comprises a camera device (121b is a camera module) or an optical system sensor.
Regarding claim 13, Kim discloses the breathable waterproof member comprises at least one of, a waterproof nonwoven fabric, or a membrane (330 is a membrane because it is a layer of material forming a barrier).
Regarding claim 14, Kim discloses a display (151b) that is disposed in the internal space to be visible from the outside through at least a portion (151a) of the housing.
Regarding claim 15, Kim discloses (Figs.1A-1B, 2A, and 3A) an electronic device (100) comprising: a housing (101, 102, 103, and 151a in combination; Note: 101 does not appear in the drawings but can be readily understood from [0035]) that comprises a sealed internal space (space inside of 100 is sealing from water [0040]), a first surface (surface of 310 facing 103) in contact with an outside (space outside of 100), and a second surface (surface of 310 facing 151) in contact with the sealed internal space; at least one air vent (see Fig.3A above in claim 1: first space and second space in combination) that is formed from the first surface to the second surface in at least some region (311a) of the housing to connect the outside of the electronic device and the sealed internal space ([0103]) and comprises: a first space (see Fig.3A above in claim 1) formed to have a specified depth (vertical distance when viewing Fig.3A) in a direction (direction from first surface to second surface; i.e., downward vertical direction when viewing Fig.3A) starting from the first surface to the second surface; and a second space (see Fig.3A above in claim 1) formed to have a specified depth (vertical distance when viewing Fig.3A) in a direction (direction from second surface to first surface; i.e. upward vertical direction when viewing Fig.3A) starting from the second surface to the first surface, wherein the first space and the second space are connected so as to partially overlap each other (first space partially overlaps second space because the first space does not completely cover the second space) or so as not to overlap each other when the first surface is viewed from above (viewing direction perpendicular to the first surface); and a breathable waterproof member (330) disposed to close the second space in the second surface (330 closes the second space in the second surface by preventing water from reaching the internal space).
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Miehl et al. (US Patent 9,806,758 of record cited in the IDS).
Regarding claims 2 and 16, Kim fails to explicitly disclose the at least one air vent further comprises at least one third space connecting the first space and the second space between the first space and the second space.
However, Miehl discloses (Fig.1A) the at least one air vent further comprises at least one third space (see Fig.1A below) connecting the first space and the second space between the first space and the second space.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Miehl to modify Kim such that a third space connects the first space and the second space in order to adjust the position of the first space and the second space to direct airflow to a desired location by redirecting the airflow through the third space.

    PNG
    media_image2.png
    305
    446
    media_image2.png
    Greyscale

Regarding claim 3, Kim discloses the first space, the second space, and/or the at least one third space are formed to have a circular (the first and second space have a circular cross-section as shown in Fig.2A when cut parallel to the first surface), elliptical, or polygonal cross-section (the first and second space have a rectangular cross-section as shown in Fig.3A).
Regarding claims 4 and 17, Kim discloses the at least one air vent further comprises at least one protrusion (see Fig.3A below) projecting in a direction (direction toward the first space) toward at least one of the first space, the second space, or the at least one third space.

    PNG
    media_image3.png
    524
    600
    media_image3.png
    Greyscale

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Li et al. (US 2014/0235156).
Regarding claim 7, Kim fails to explicitly disclose the at least one air vent comprises a first air vent disposed at a designated position of the first cover and a second air vent disposed adjoining the first air vent.
However, Li teaches (Fig.6) the at least one air vent (13) comprises a first air vent (upper hole of 13 when viewing Fig.6) disposed at a designated position (position of 13 on the peripheral wall of 1) of the first cover (1) and a second air vent (lower hole of 13 when viewing Fig.6) disposed adjoining the first air vent.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Li to modify Kim such that the at least one air vent comprises a second air vent in order to increase the total venting area of the electronic device for more airflow.
Regarding claim 8, Kim fails to explicitly disclose the connection passage comprises: a first passage connected to the outside; a second passage branching from the first passage and connected to the first air vent; and a third passage branching from the first passage and connected to the second air vent.
However, Li teaches the connection passage (11, W1, and W2 in combination) comprises: a first passage (11) connected to the outside (space outside of 1); a second passage (W1) branching from the first passage and connected to the first air vent; and a third passage (W2) branching from the first passage and connected to the second air vent.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further utilize Li to modify Kim in view of Li such that the connection passage has separate passages including a first passage, a second passage, and a third passage in order to allow airflow to travel to different locations in the electronic device.
Regarding claim 9, Kim fails to explicitly disclose the second passage and the third passage branch from an identical portion of the first passage.
However, Li teaches the second passage and the third passage branch from an identical portion (see Fig.6 below) of the first passage.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further utilize Li to modify Kim in view of Li such that the second passage and the third passage branch from an identical portion of the first passage in order to achieve the benefits of claim 8 above.

    PNG
    media_image4.png
    207
    636
    media_image4.png
    Greyscale

Regarding claim 10, Kim fails to explicitly disclose the second passage and the third passage branch from different portions of the first passage.
However, Li teaches the second passage and the third passage branch from different portions (see Fig.6 below) of the first passage.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further utilize Li to modify Kim in view of Li such that the second passage and the third passage branch from different portions of the first passage in order to achieve the benefits of claim 8 above.

    PNG
    media_image5.png
    207
    636
    media_image5.png
    Greyscale

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2018/0241861 of record cited in the IDS) in view of Li et al. (US 2014/0235156).
Regarding claim 18, Kim discloses (Figs.1A-1B, 2A, and 3A) an electronic device (100) comprising: a housing (101, 102, 103, and 151a in combination; Note: 101 does not appear in the drawings but can be readily understood from [0035]) that includes a front plate (101), a rear plate (103) spaced apart from the front plate and including an opening ([0079]: openings for receiving 300), and a side frame (102) surrounding an internal space (space inside of 100) between the front plate and the rear plate; at least one camera device (121b is a camera module) arranged in the internal space; a cover (310) that is disposed on the rear plate to close the opening and comprises (surface of 310 facing 103) facing an outside (space outside of 100), a second surface (surface of 310 facing 151) facing an internal space (space inside of 100), and at least one through hole (310a) formed at a position (position of 310a) corresponding to the at least one camera device ([0084]); at least one air vent (see Fig.3A above in claim 1: first space and second space in combination) that is formed from the first surface to the second surface in at least some region (311a) of the cover to connect the outside of the electronic device to the internal space ([0103]) and comprises: a first space (see Fig.3A above in claim 1) formed to have a specified depth (vertical distance when viewing Fig.3A) in a direction (direction from first surface to second surface; i.e., downward vertical direction when viewing Fig.3A) starting from the first surface to the second surface; and a second space (see Fig.3A above in claim 1) formed to have a specified depth (vertical distance when viewing Fig.3A) in a direction (direction from second surface to first surface; i.e. upward vertical direction when viewing Fig.3A) starting from the second surface to the first surface, wherein the first space and the second space are connected so as to partially overlap (first space partially overlaps second space because the first space does not completely cover the second space) each other or so as not to overlap each other when the first surface is viewed from above (viewing direction perpendicular to the first surface); a window (320 is a camera window) attached to the cover through an adhesive tape ([0094] and [0097]: 333 and 334 in combination) to cover the at least one air vent (320 covers at least a portion of the at least one air vent); a connection passage (see Fig.3A above in claim 1) that is formed on the adhesive tape and connects the outside of the electronic device to the at least one air vent through a space (space where the connection passage is formed is between 320 and 310) between the window and the cover; and a breathable waterproof member (330) disposed to close the second space in the second surface (330 closes the second space in the second surface by preventing water from reaching the internal space).
Kim fails to explicitly disclose the at least one air vent including a first air vent and a second air vent; the connection passage comprises: a first passage connected to the outside; a second passage branching from the first passage and connected to the first air vent; and a third passage branching from the first passage and connected to the second air vent
However, Li teaches (Fig.6) the at least one air vent (13) including a first air vent (upper hole of 13 when viewing Fig.6) and a second air vent (lower of hole of 13 when viewing Fig.6); the connection passage (11, W1, and W2 in combination) comprises: a first passage (11) connected to the outside (space outside of 1); a second passage (W1) branching from the first passage and connected to the first air vent; and a third passage (W2) branching from the first passage and connected to the second air vent.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Li to modify Kim such that the at least one air vent comprises a first air vent and a second air vent in order to increase the total venting area of the electronic device for more airflow, and such that the connection passage has separate passages including a first passage, a second passage, and a third passage in order to allow airflow to travel to different locations in the electronic device (i.e., and thus increase the overall heat dissipation area).
Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Li as applied to claim 18 above, and further in view of Miehl et al. (US Patent 9,806,758 of record cited in the IDS).
Regarding claim 19, Kim in view of Li fails to explicitly disclose the at least one air vent further comprises at least one third space connecting the first space and the second space between the first space and the second space.
However, Miehl discloses (Fig.1A) the at least one air vent further comprises at least one third space (see Fig.1A below) connecting the first space and the second space between the first space and the second space.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Miehl to modify Kim in view of Li such that a third space connects the first space and the second space in order to adjust the position of the first space and the second space to direct airflow to a desired location by redirecting the airflow through the third space.
Regarding claim 20, Kim discloses the first space, the second space, and/or the at least one third space are formed to have a circular (the first and second space have a circular cross-section as shown in Fig.2A when cut parallel to the first surface), elliptical, or polygonal cross-section (the first and second space have a rectangular cross-section as shown in Fig.3A).
Regarding claim 21, Kim discloses the at least one air vent is formed to become wider (second space of the at least one air vent is wider than the first space of the at least one air vent) as going in a direction (direction from first space to second space) from the first space to the second space.
Response to Arguments
Applicant's arguments filed June 22, 2022 have been considered, but notes that Applicant’s arguments are directed to the claims as amended, and are thus moot since the rejection has been modified to meet the limitations of the amended claims (see rejection above).
Regarding Applicant’s argument traversing the objections to the drawings citing paragraph [0067] of Applicant’s specification, the Office respectfully disagrees and directs Applicant’s attention back to the drawing objections above. Although paragraph [0067] of Applicant’s specification does support that “the second passage 5202 branching from a portion of the first passage 5201 and connected to the first air vent 420, and a third passage 5203 branching from another portion of the first passage 5101”, Applicant’s drawings in Figure 7 appear to show the second passage and the third passage branch from an identical portion of the first passage. Applicant’s drawings in Figure 7 fail to explicitly disclose the precise location, boundaries, area, beginning, and/or end of each passage (i.e., Where is the identical portion of the first passage located?, Where are the different portions of the first passage located?, Where do the first passage and the third passage join?). Furthermore, although Applicant’s specification provides support for a window, Applicant’s drawings still fail to explicitly disclose a window.
Regarding Applicant’s argument that “Kim fails to disclose or render obvious “at least one air vent that is formed from the first surface to the second surface in at least some region of the first cover to connect the outside of the electronic device to the internal space.”” because “The filter member 330 is disposed within the rear cover and the vent hole is not exposed to the outside. See paragraph [0087] of Kim.”, the Office respectfully disagrees because one of ordinary skill in the art would reasonably understand that paragraph [0087] of Kim refers to the vent hole not being visually exposed to the outside in order to simplify the appearance of the device (i.e., the vent hole is not location where a user could visually see the vent hole from the outside because the vent hole does not overlap and is offset from the gap directly exposed to the outside). Furthermore, the BRI for “connect” is fundamentally different from the BRI for “exposed”. The vent hole not being visually exposed to the outside does not limit it from connecting to the outside because one of ordinary skill would reasonably understand that, as described in [0101] of Kim and by the dashed line in Fig.3A of Kim, the vent hole does connect the outside of the electronic device to the internal space (Note: the BRI for “connect” encompasses but is not limited to “fluidly connect”, “indirectly connect”, etc.).
For the reasons provided above, it is believed that the Kim reference does teach the aforementioned limitations of claims 1 and 15 and the Kim reference in view of the Li reference does teach the aforementioned limitations of claim 18, and the rejections above using the Kim reference and the Kim reference in view of the Li reference is maintained.
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER RYAN HORTON whose telephone number is (571)272-3462. The examiner can normally be reached Monday - Friday 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.R.H./Examiner, Art Unit 2835              

/STEPHEN S SUL/Primary Examiner, Art Unit 2835